Citation Nr: 1721108	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neck (cervical spine) disability including as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right bicep disability including as secondary to his service-connected disabilities.

3.  Entitlement to an effective date earlier than September 1, 2016, for the grant of service connection for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than September 1, 2016, for the grant of service connection for right lower extremity radiculopathy.

5.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected right lower extremity radiculopathy.

6.  Entitlement to an effective date earlier than January 5, 2009, for the grant of service connection for a back disability.

7.  Entitlement to a compensable evaluation for service-connected back disability.


REPRESENTATION

Appellant represented by:	Andrew Rutz, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals  (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Indianapolis, Indiana has jurisdiction of this matter.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

In September 2015, the Board remanded the above-listed service-connection claims (neck and right bicep) for further development and readjudication.  The RO substantially complied with the Board's remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Since the matter was last before the Board in September 2015, the RO has issued additional rating decisions on other issues which the Veteran appealed.  See July 2016 Rating Decision; August 2016 Notice of Disagreement; October 2016 Rating Decision; October 2016 Notice of Disagreement.  The claims on appeal have therefore been expanded to include the additional issues with which the Veteran has disagreed.  Those claim include entitlement to earlier effective dates for the grant of service connection for right and left lower extremity radiculopathy and for a back disability and entitlement to higher ratings for the right lower extremity radiculopathy and the back disability.  The Veteran's Notice of Disagreement also addressed other issues, but the Veteran withdrew his pending appeal with respect to the other claims.  See January 2017 Correspondence from Veteran's Representative (withdrawing pending appeals relating to special monthly compensation, a temporary 100 percent rating for his knee disabilities, and leg ulcers).

The issues of entitlement to earlier effective dates for the grants of service connection for a back disability and right and left lower radiculopathy and entitlement to increased ratings for a back disability and right lower radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neck disability did not begin during and was not otherwise caused by his military service; his neck disability was not caused by and has not been aggravated by his service-connected disabilities.

2.  The Veteran's right bicep disability did not begin during and was not otherwise caused by his military service; his right bicep disability was not caused by and has not been aggravated by his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability, including as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2. The criteria for service connection for a right bicep disability, including as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   
	
The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310) were initially provided to the Veteran in the 2010 and 2015 Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated in detail here.

I. Service Connection:  General Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Disabilities encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a) may be service-connected pursuant to the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology.  However, as discussed below, those provisions are not applicable to either of the claims decided below.

In the context of claims for secondary service connection under 38 C.F.R. § 3.310, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to (caused by) the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's own etiological opinions are not competent evidence in this case, where diagnosis of the conditions (arthritis and tendon tear) require diagnostic imaging and/or specialized medical knowledge, training, and experience, and the determination of the cause of the conditions requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  His statements regarding the injury, observable symptoms, and reports of prior medical treatment have been considered in the context of the competent medical opinions. 

II.  Analysis and Conclusions

After a review of the entire record, the Board has determined that service connection is not warranted for either a neck disability or for the right biceps disability for the following reasons:

1. The VA's duties to notify and assist have been satisfied.
a. VA's duty to notify was satisfied by several notice letters, rating decisions, and statements of the case.
b. VA's duty to assist was satisfied.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA examination records, VA medical records, Social Security Administration (SSA) records, private medical records, and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.
c. The Veteran was afforded VA examinations in June 2009, June 2011, and August 2011.  Moreover, additional medical opinions were obtained in November 2015.  The examiners reviewed the Veteran's claims file, conducted a physical examination, obtained the Veteran's lay history, and conducted appropriate diagnostic testing.  The Board finds that these examinations and addendum opinions are adequate, particularly in combination, because they contain sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Neither the Veteran nor his representatives have questioned the adequacy of the most recent opinions.  The deficiencies in the prior opinions identified by the Veteran's representatives were adequately addressed in the addendum opinions.
d. Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
2. The Veteran's neck disability is not related to service and was not caused or aggravated by his service-connected disabilities.
a. The Veteran has been diagnosed with a current neck disability, including degenerative changes of the cervical spine with degenerative disc disease at C5-C6 and C6-C7.  See, e.g., June 2011 VA Examination.
b. The Veteran has reported onset of symptoms well after service.  See June 2011 VA Examination (documenting Veteran's report of onset 3-4 years earlier); June 2015 VA Hearing Transcript (testifying that onset of symptoms occurred a decade or more after discharge).  Therefore, although the diagnosed condition (arthritis) is encompassed in the list of chronic diseases under 38 C.F.R. § 3.309(a), the greater weight of the evidence is against finding a continuity of symptomatology since active service.  See 38 C.F.R. § 3.303(b).
c. The Veteran expressly based his neck claim on a theory of secondary service connection, rather than direct service connection.  See May 2011 Report of General Information (documenting the Veteran's claim); see also September 2015 Board Hearing Tr., generally (detailing the basis of his claim, particularly the exclusive focus on secondary service connection); March 2015 VA Form 9 (relying solely on secondary theory).  The record contains neither allegations nor evidence of an in-service event that may be directly related to his current neck disability.  Direct service connection is not warranted on this record.
d. The Board assigns very little probative weight to the favorable testimony and evidence from the Veteran's treating chiropractor regarding the possibility of a causal relationship (to include possible aggravation) between the Veteran's neck disability and his service-connected disabilities (including his knees, hips, and back).  See, e.g., July 2015 Deposition of Chiropractor at 15:13-15 (indicating that "problems in the feet can still affect as high as the neck.").  The testimony does not directly and explicitly relate any of the Veteran's service-connected conditions to his neck disability (the language "as high as the neck" is somewhat ambiguous regarding whether that would include the neck or only the spine up to the neck) and uses language ("can...affect...") that is generally insufficient to meet the evidentiary standard required.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  The Board does not interpret the chiropractor as testifying that the Veteran's service-connected disabilities (alone or combination) more likely than not did cause or aggravate his neck disability.  The Board assigns this opinion very little probative weight in favor of the Veteran's claim.
e. The June 2011 VA examiner's opinion is entitled to no probative weight against the Veteran's claim.  The examiner opined that the Veteran's neck disability was not caused by or a result of his service-connected bilateral knee instability.  However, as noted in the Board's September 2015 Remand, the rationale for the opinion was inadequate and the opinion failed to address the possibility of aggravation and only discussed the knee conditions without mentioning any possible contribution of the Veteran's other service-connected conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
f. The Board assigns significant probative weight to the November 2015 VA examiner's negative opinion.  She directly addressed the issues of both causation and aggravation and provided a sufficient rationale.  Specifically, the examiner noted that current medical literature does not support finding that lower spine and knee conditions could result in degenerative changes in the cervical spine.  She noted that the literature does support, as the chiropractor suggested, that lower extremity conditions could affect other joints or the lower spine, but not "degeneration of a higher level of the spine").  She also explicitly took into account the mild to moderate limp documented in the medical records.  In addition, her opinion explicitly addressed both causation and aggravation.  While the form language of the opinion discusses aggravation by an in-service event, injury or illness, her rationale references the Veteran's service connected conditions (e.g. the medical record and literature did not support finding the neck disability "would not have the progression it has even in the absence of service connected [disabilities]").  She also found that the medical literature supported finding that the Veteran's neck condition was most likely "a normal process of aging over time."
This opinion is very persuasive regarding the absence of a relationship (causation or aggravation) between the Veteran's neck disability and his service-connected disabilities (e.g., back, hips, and knees).
g. The November 2015 VA examiner's negative opinion is more thoroughly explained, and more definitely stated, than the favorable opinion of the Veteran's chiropractor.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).
3. The Veteran's right biceps disability is not related to service and was not caused or aggravated by his service-connected disabilities, including treatment with steroids for those conditions.
a. The Veteran has been diagnosed with a right biceps disability, specifically a long head of right biceps tendon rupture.  See August 2011 VA Examination.
b. The diagnosed condition is not encompassed in the list of chronic diseases under 38 C.F.R. § 3.309(a), so service connection is not available based on a theory of continuity of symptomatology under 38 C.F.R. § 3.303(b).
c. The Veteran expressly based his claims of entitlement to service-connection for a right biceps tear on secondary theory of causation, specifically, that post-service treatment with steroids for a service-connected disability caused or contributed to his post-service bicep injury.  See December 2008 Statement in Support of Claim (stating claim); see also November 2009 Notice of Disagreement (setting forth the Veteran's theory of causation of his post-service injury); August 2011 (documenting an initial diagnosis in 2009).  The record contains neither allegations nor evidence of an in-service event that may be directly related to his current right biceps disability.  Direct service connection is not warranted on this record.
d. The June 2009 VA examiner's negative opinion warrants very little probative weight as the rationale is inadequate as explained in the September 2015 Board Remand.
e. The Board assigns some probative weight to the opinion of the August 2011 VA examiner.  The negative conclusion fails to discuss the back condition and steroid treatment for that condition, so has no probative value in that respect.  The opinion does discuss steroids as being a possible risk factor, but does not discuss whether it is more likely than not that the Veteran's treatment with steroids caused or aggravated the Veteran's right biceps injury.  See Bloom, 12 Vet. App. at 187.  However, the rationale identifies several risk factors other than steroid use which were present in this case - his age and occupational risk factors (electrician with overhead work).  That portion of the opinion identifying alternative risk factors has some probative weight, particularly with respect to causation.  Nieves-Rodriguez, 22 Vet. App. at 304.
f. The November 2015 VA examiner's opinion is thorough and persuasive.  The examiner opined, after consultation with an orthopedic specialist, that the Veteran's right biceps tendon tear was not caused by or a result of his service-connected disabilities, to include injections of corticosteroids to treat those conditions.  The examiner explained the injections of corticosteroids into joints are aimed at local effects and are not systemically absorbed to a degree that would have an effect on the integrity of distant tendons or muscles.  The examiner addressed both causation and aggravation, so is adequate.  While the opinion on aggravation was stated in relation to aggravation of a condition that existed prior to service, the rationale explains that the Veteran's steroid injections in a distant joint "would have no effect on structures as distant as shoulders or arms."  This opinion indicates the theory of aggravation is not viable.
g. The evidence establishes that the Veteran had risk factors for his right biceps injury which were unrelated to his service-connected disabilities or treatment therefore.  Moreover, to the extent there is disagreement in the record regarding the potential for the steroid treatment to contribute (via causation or aggravation) to the injury, the Board finds the November 2015 VA examiner's opinion the most persuasive and fully explained opinion on that issue.  Nieves-Rodriguez, 22 Vet. App. at 304.
In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  

ORDER

Entitlement to service connection for a neck (cervical spine) disability including as secondary to service-connected disabilities is denied.

Entitlement to service connection for a right bicep disability including as secondary to his service-connected disabilities is denied.


[Continued on Next Page]
REMAND

As discussed in the Introduction, the Veteran has initiated appeals on other claims.  See July 2016 Rating Decision; August 2016 Notice of Disagreement; October 2016 Rating Decision; October 2016 Notice of Disagreement.  Because the AOJ has not yet issued a Statement of the Case on those issues, remand is required.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Any further development deemed necessary with respect to those claims should be completed.

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, issue a statement of the case with respect to the claims of (1) Entitlement to an effective date earlier than September 1, 2016, for the grant of service connection for left lower extremity radiculopathy; (2) Entitlement to an effective date earlier than September 1, 2016, for the grant of service connection for right lower extremity radiculopathy; (3) Entitlement to an evaluation in excess of 10 percent disabling for service-connected right lower extremity radiculopathy; (4) Entitlement to an effective date earlier than January 5, 2009, for the grant of service connection for a back disability; (5) Entitlement to a compensable evaluation for service-connected back disability. 

Then, advise the Veteran and his representative, in writing, of the requirements for perfection of an appeal of those issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


